Citation Nr: 0514160	
Decision Date: 05/24/05    Archive Date: 06/01/05	

DOCKET NO.  04-43 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDING OF FACT

The evidentiary record does not support a diagnosis of post-
traumatic stress disorder related to the veteran's active 
military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 5106, 5107, and 5126 
(West 2002), redefined VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of May 2004, three 
months prior to the initial AOJ decision in August of that 
same year.  More specifically, in a letter of May 2004, the 
veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claim, who was responsible for securing the evidence, and the 
need to advise VA of or submit any information or evidence in 
his possession that was relevant to his claim.  The veteran 
was also provided with a Statement of the Case in October 
2004 which apprised him of pertinent regulations and actions 
in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

The Board further notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes a service separation examination, some 
separation documents, and a private psychiatric examination 
report.  Complete service medical and personnel records were 
not available.  Under the facts of this case, "the record has 
been fully developed" with respect to the issue currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a general clerk.  A portion of 
the veteran's service was, apparently, in New Guinea and 
Luzon.  Awards and commendations given the veteran include 
the World War II Victory Medal, the Asiatic-Pacific Theater 
Service Ribbon with Two Bronze Stars, the Philippine 
Liberation Service Ribbon with One Bronze Star, and the Good 
Conduct Medal.  The Separation Qualification Record noted 
that the veteran, while assigned to the 869th Engineer 
Aviation Battalion on Luzon, worked in the motor pool 
checking trip tickets, and turned in the reports to the 
dispatcher.  It noted that the veteran entered active duty in 
December 1944 and served 3 3/4 months in basic training, 8 
months as a rifleman, 2 months as a general clerk and 4 
months as a base maintenance man.  

A review of the record reveals that the majority of the 
veteran's service medical records are unavailable, in that 
those records were apparently destroyed in a fire at the 
National Personnel Records Center in 1973.  The sole 
remaining service medical record consists of the veteran's 
service separation examination dated in October 1946.  At the 
time of that examination, the veteran denied any injuries, 
operations, or hospitalizations while in service.  A 
psychiatric evaluation was within normal limits, and no 
pertinent diagnosis was noted.

At the time of a private psychiatric examination in April 
2004, it was reported that the veteran had served in the Army 
from December 1944 through December 1946.  According to the 
physician, the veteran reportedly spent approximately one 
year and five months overseas fighting in World War II.  When 
questioned, the veteran stated that he served in the 
Philippines, New Guinea, and Okinawa.  The physician stated 
that the veteran received several Bronze Stars, along with 
other medals and ribbons.  According to the veteran, during 
his service in World War II, he witnessed injuries to and the 
deaths of numerous fellow soldiers.

The physician noted that since the veteran's return from 
World War II, he had reportedly experienced certain post-
traumatic stress disorder symptoms.  These symptoms included 
intrusive thoughts, distress at exposure to "triggers" which 
reminded him of past trauma, detachment from others, memory 
problems, and an exaggerated startle response.  

On mental status examination, the veteran was pleasant and 
cooperative, with normal dress and speech.  When questioned, 
the veteran reported an anxious mood.  His affect was 
slightly restricted, and his thought processes linear.  At 
the time of examination, there was no evidence of either 
hallucinations or delusions.  The veteran's cognition was 
slightly slowed, and both judgment and insight were fair.  

Noted at the time of examination was that the veteran 
preferred no additional medications.  The veteran was 
encouraged to call or return to the psychiatric clinic should 
he have any questions or problems.  The examiner provided a 
diagnosis of post traumatic stress disorder on Axis I, and 
noted "Combat in World War II" on Axis IV.  The physician 
stated that as a result of the veteran's "service-connected" 
post-traumatic stress disorder, he was mildly compromised in 
his ability to sustain social and work relationships. 

In correspondence from the National Personnel Records Center 
dated in July 2004, it was noted that the veteran's record 
was "fire-related," and that there were no service medical 
records or records from the Office of the Surgeon General.  
Additionally noted was that the requested information could 
not be reconstructed.

In correspondence of July 2004, the veteran was requested to 
complete the enclosed Questionnaire About Military Service 
and Request for Information Needed to Reconstruct Medical 
Data, and to return those forms to the RO.  

In correspondence of late July 2004, the veteran informed the 
RO that he had served in 2 campaigns during World War II.  
According to the veteran, he served with the 93rd Infantry 
Division as a general clerk.  Reportedly, the "worst time" 
for the veteran was during the Luzon Campaign.  According to 
the veteran, at that time, the atomic bomb had been dropped 
on Japan, and Japan had surrendered.  However, the war was 
"still going on" in Luzon.  According to the veteran, snipers 
were still taking "pop shots" at he and his service 
colleagues.  Also noted was that the "guys in the infantry" 
were going out on patrols, with some returning after having 
been injured.  The veteran stated that they would come across 
the dead bodies of some of the enemy, and that, even when 
bodies could not be seen, there was "always the smell."

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor or stressors; and credible supporting evidence that 
a claimed inservice stressor actually occurred.  However, if 
the claimed stressor is not combat related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, the majority of the veteran's service 
medical records are unavailable, in that those records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole remaining service medical 
record is the veteran's service separation examination, which 
is negative for history, complaints, or abnormal findings 
indicative of the presence of a post-traumatic stress 
disorder.  While on recent private psychiatric examination, 
the veteran received a diagnosis of post-traumatic stress 
disorder, this occurred almost 40 years following the 
veteran's discharge from service, and was clearly based 
solely upon history provided by the veteran, with no 
reference whatsoever to the veteran's service record or 
claims folder.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  At no point during the examination in question was 
it mentioned that the veteran's medical and/or claims file 
was available, or that such records had been reviewed.  
Moreover, the examination is replete with statements such as 
"[the veteran] reports," clearly indicating that all stressor 
information was derived exclusively from the veteran, with no 
third party corroboration.  

Additionally, the basis for the private examiner's diagnosis 
appears to be that the veteran had "Combat in World War II" 
as shown on Axis IV, and the veteran's receipt of "several 
Bronze Stars," coupled with the report of the veteran 
"witness[ing] injuries to and deaths of numerous fellow 
soldiers."  However, the record does not establish that the 
veteran received Bronze Star Medals; rather, it shows he 
received other medals with bronze service stars, which are 
not proof of combat.  Further, the veteran admits he was a 
non-combat veteran.  

As noted above, in an attempt to verify his claimed 
stressors, the veteran was contacted with a request that he 
provide specific, detailed information which could be 
utilized for that purpose.  Regrettably, the veteran provided 
only general information regarding the Luzon Campaign during 
World War II.  Significantly, that general information does 
not indicate that the veteran himself was involved in combat.  
In fact, his Separation Qualification Record noted that he 
served as a general clerk in the motor pool while in Luzon.  
Further, although the veteran points to the number of 
casualties during the Luzon Campaign as sole proof of his 
stressor, the evidence establishes that he was not stationed 
in Luzon during the entire campaign, in that he entered 
service in December 1944 and had almost 4 months of basic 
training.  Thereafter, he served 8 months as a rifleman.  The 
record shows he served as a general clerk in the motor pool 
on Luzon, not as a rifleman.  Thus, the record shows he was 
apparently in Luzon beginning approximately in December 1945, 
serving as a general clerk.  A casualty report pertaining to 
the period from 1944 to 1945, which includes a time frame 
prior to when Japan surrendered, is not indicative of the 
level of casualties experienced on Luzon in the month of 
December 1945.

As noted above, where a claimed stressor is not combat 
related, lay testimony, standing alone, is insufficient to 
establish service connection, and must be corroborated by 
credible evidence.  Without more specific information from 
the veteran as to the approximate dates and locations of his 
claimed stressors, his stressors cannot be verified, and the 
claim must be denied.

The Board is cognizant of the fact that, in cases such as 
this, where the veteran's service medical records are 
unavailable, there exists a heightened duty to provide 
reasons and bases for all findings and conclusions, and to 
carefully consider the benefit of the doubt.  See Milostan v. 
Brown, 4 Vet. App. 250 (1993); see also O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  In the case at hand, it is clear 
that the RO has done everything possible to reconstruct the 
veteran's service medical and/or administrative records, and 
to obtain sufficient information to verify his claimed 
stressors, to no avail.  Based on the aforementioned, and, in 
particular, the lack of any verified inservice stressor, the 
claim for service connection for post traumatic stress 
disorder must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


